DETAILED ACTION
The office action is in response to original application filed on 4-20-21. Claims 1-18 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 9-11 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0207333 to Baarman et al. (“Baarman”).
Regarding claim 1, Baarman discloses system for providing electrical power to a load device (fig. 4, 30) through wireless transmission, comprising: a power transmitting data unit (12) receiving electrical power from a power source (Main input); at least one power receiving data unit (14), connected to the load device, wherein the PRDU further comprises: a resonator (20), receiving electromagnetic  wireless power supply 10 may include alternative inductors or transmitters capable of generating a suitable electromagnetic field) from the PTDU and converting the electromagnetic waves into the electrical power (the receiver 20 includes inductor L3 and capacitor C3); and a power conversion circuit (22), providing a target power (para; 0179, lines 2-3, to achieve or maintain a target voltage or voltage range) to the load device, wherein the electrical power required for the load device is regarded as the target power; and at least one power throttling circuit (fig. 4, 28), determining how much electrical power from the resonator needs to be transmitted to the power conversion circuit based on a power requirement of the load device (paras; 0109-0110).
Regarding claim 2, Baarman discloses the power throttling circuit is allocated in the PRDU and the power throttling circuit is coupled to the resonator (20) and the power conversion circuit (22).
Regarding claim 9, Baarman discloses the PTDU comprises a guidance unit (55), wherein the guidance unit is configured to use environment information (para; 0176, lines 19-20, variety of wireless receiver locations) received by the PTDU to calculate (para; 0179, lines 2-3, transmitter then can calculate a new target for the power being transmitted and adjusts the power) and guide the PRDU to a best positioning relative to the PTDU (para; 0219, lines 3-4, highest field strength is located directly under the RX).
Regarding claim 10, Baarman discloses method for providing electrical power to a load device (fig. 4, 30) through wireless transmission, wherein the method is applied to a system which comprises a power transmitting data unit (12), at least one power receiving data unit (14) and at least one power throttling circuit (para; 0172, line 1, microcontroller powers up), comprising: receiving by a resonator (20) of the PRDU, the electromagnetic waves from the PTDU and converting the electromagnetic waves into electrical power (the receiver 20 includes inductor L3 and capacitor C3); determining, by the power throttling circuit, how much electrical power from the resonator needs to be transmitted to a power conversion circuit (20) of the PRDU based on a power requirement of the load device, wherein the electrical power required for the load device is regarded as a target power (para; 0179, lines 2-3, to achieve or maintain a target voltage or voltage range); and providing, by the power conversion circuit, the target power to the load device.
Regarding claim 11, Baarman discloses the power throttling circuit is allocated (fig. 4, 28) in the PRDU.
Regarding claim 18, Baarman discloses the PTDU comprises a guidance unit (55), wherein the guidance unit is configured to use environment information (para; 0176, lines 19-20, variety of wireless receiver locations) received by the PTDU to calculate (para; 0179, lines 2-3, transmitter then can calculate a new  highest field strength is located directly under the RX).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-8 and 12-17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2015/0207333 to Baarman et al. (“Baarman”) in view of US 2020/0244109 to SONG et al. (“SONG”).
Regarding claim 3, Baarman discloses all the claim limitation as set forth in the rejection of claims above.

However, SONG discloses at least one repeater unit (fig. 2, REPEATER), receiving the electromagnetic waves from the PTDU and transmitting the electromagnetic waves to the PRDU (para; 0060, lines 4-6, electronic device 150 may wirelessly receive power from the wireless power transmission device 100 through the repeater 130).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman by adding REPEATER as part of its configuration as taught by SONG, in order to pass the power transmitted from the wireless power transmission device therethrough and transmit the power to the electronic device.
Regarding claim 4, Baarman discloses the power throttling circuit is allocated in the RU (24).
Regarding claim 5, Baarman discloses all the claim limitation as set forth in the rejection of claims above.
But, Baarman does not discloses a remote power-profile artificial-intelligence (AI) engine, storing first power profiles, wherein the first power profiles stored by the remote power-profile AI engine are shared with a power-profile AI engine of the 
However, SONG discloses a remote power-profile artificial-intelligence (AI) engine, storing first power profiles (para; 0050, lines 9-11, electronic device or a device (e.g., an artificial intelligence (AI) electronic device) using the wireless power transmission apparatus or electronic device), wherein the first power profiles stored by the remote power-profile AI engine are shared with a power-profile AI engine of the PTDU and second power profiles obtained by the power-profile AI engine of the PTDU (para; 0106, lines 1-2, output module 108, which is a means for providing information to the user) are shared with the remote power-profile AI engine.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman by adding artificial intelligence as part of its configuration as taught by SONG, in order to receive or send information to the user when stored power quantity is less than or equal to a threshold value.
Regarding claim 6, Baarman discloses the first power profiles and the second power profiles comprise setup information for the load device (para; 0100, lines 32-36, Each remote device may control the amount of power drawn from the wireless power supply based on information communicated to that remote device  voltage of the drive signal, the duty cycle of the drive signal, the operating frequency of the drive signal or phase of the drive signal).
Regarding claim 7, Baarman discloses all the claim limitation as set forth in the rejection of claims above.
But, Baarman does not discloses a remote foreign object detection (FOD) AI engine, recognizing foreign objects, wherein information related to the recognition or detection of foreign objects obtained by the remote FOD AI engine are shared with a FOD AI engine of the PTDU and information related to the recognition or detection of foreign objects obtained by the PTDU are shared with the remote FOD AI engine and the PTDU.
However, SONG discloses a remote foreign object detection (FOD) AI engine (para; 0050, lines 9-11, electronic device or a device (e.g., an artificial intelligence (AI) electronic device) using the wireless power transmission apparatus or electronic device, recognizing foreign objects (para; 0106, lines 1-2, output module 108, which is a means for providing information to the user), wherein information related to the recognition or detection of foreign objects obtained by the remote FOD AI engine are shared with a FOD AI engine of the PTDU (para; 0106 and 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman by adding artificial intelligence as part of its configuration as taught by SONG, in order to receive or send information to the user when stored power quantity is less than or equal to a threshold value.
Regarding claim 8, Baarman discloses the foreign objects are classified into different categories based on a strength of a communication signal (para; 0170, lines 4-8, characterization and monitoring of the field can be used for foreign object detection, identification and determining/ communicating power requirements of the device to the wireless power supply), impact on an impedance (para; 0184, lines 5-8, This shift in resonant frequency can be detected by the transmitter 56 as a shift in impedance. The illustrated embodiments allow backscatter modulation for both resonant and non-resonant modes of operation) in emission of the electromagnetic waves, impact on efficiency over frequency, impact on efficiency over time, and/or impact on a waveform at a resonator over time (paras; 0114-0119 and 0109-0111).
Regarding claim 12, Baarman discloses all the claim limitation as set forth in the rejection of claims above.
But, Baarman does not discloses at least one repeater unit wherein the RU receives the electromagnetic waves from the PTDU and transmits the electromagnetic waves to the PRDU.
However, SONG discloses at least one repeater unit (fig. 2, REPEATER), wherein the RU receives the electromagnetic waves from the PTDU and transmits the electromagnetic waves to the PRDU (para; 0060, lines 4-6, electronic device 150 may wirelessly receive power from the wireless power transmission device 100 through the repeater 130).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman by adding REPEATER as part of its configuration as taught by SONG, in order to pass the power transmitted from the wireless power transmission device therethrough and transmit the power to the electronic device.
Regarding claim 13, Baarman discloses the power throttling circuit (fig. 4, 28) is allocated in the RU.
Regarding claim 14, Baarman discloses all the claim limitation as set forth in the rejection of claims above.
 Baarman does not discloses a remote power-profile artificial-intelligence (AI) engine, wherein the remote power-profile AI engine stores first power profiles, wherein the first power profiles stored by the remote power-profile AI engine are shared with a power-profile AI engine of the PTDU and second power profiles obtained by the power-profile AI engine of the PTDU are shared with the remote power-profile AI.
However, SONG discloses a remote power-profile artificial-intelligence (AI) engine, wherein the remote power-profile AI engine stores first power profiles (para; 0050, lines 9-11, electronic device or a device (e.g., an artificial intelligence (AI) electronic device) using the wireless power transmission apparatus or electronic device), wherein the first power profiles stored by the remote power-profile AI engine are shared with a power-profile AI engine of the PTDU (para; 0106, lines 1-2, output module 108, which is a means for providing information to the user) and second power profiles obtained by the power-profile AI engine of the PTDU are shared with the remote power-profile AI (para; 0106, lines 1-2, output module 108, which is a means for providing information to the user).Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman by adding artificial intelligence as part of its configuration as taught by SONG, in order to 
Regarding claim 15, Baarman discloses the first power profiles and the second power profiles comprise setup information for the load device, the PRDU and the PTDU, identification data for the load device (para; 0117, lines 17-20, remote device may detect the frequency of the current waveform, may receive the frequency from the power transmitter, or may look it up in a table stored in memory based on other parameters), past power transfer information, a duty cycle, a driving voltage, a driving frequency, and past usage data (para; 0100, lines 14-16, voltage of the drive signal, the duty cycle of the drive signal, the operating frequency of the drive signal or phase of the drive signal).
Regarding claim 16, Baarman discloses all the claim limitation as set forth in the rejection of claims above.
But, Baarman does not discloses a remote foreign object detection (FOD) AI engine, wherein the remote FOD AI engine recognizes foreign objects, wherein information related to the recognition or detection of foreign objects obtained by the remote FOD AI engine are shared with a FOD AI engine of the PTDU and information related to the recognition or detection of foreign objects obtained by the FOD AI engine of the PTDU are shared with the remote FOD AI engine.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman by adding artificial intelligence as part of its configuration as taught by SONG, in order to receive or send information to the user when stored power quantity is less than or equal to a threshold value.
 Regarding claim 17, Baarman discloses the foreign objects are classified into different categories based on a strength of a communication signal (para; 0170, lines 4-8, characterization and monitoring of the field can be used for foreign 
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Partovi US 2014/0191568 Al- A system and method for powering or charging multiple receivers wirelessly with a power transmitter. In accordance with an embodiment, to enable ease of use, it is desirable that the receiver can be placed on a larger surface area charger without the need for specific alignment of the position of the receiver.
Tchakerian US 2018/0157956 Al- Systems and methods for charging. A charging system stores first RFID tag information of a platform account of a platform system at an account system of the charging system responsive to reception of the first RFID tag information from a first RFID tag, an RFID reader provides the first RFID tag information to a power controller of the charging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836